 



Exhibit 10.2

THE NORTH AMERICAN COAL CORPORATION
2005 ANNUAL INCENTIVE COMPENSATION PLAN

SUMMARY

This Incentive Compensation Plan (the “Plan”) offers a highly attractive
incentive compensation opportunity to senior managers of The North American Coal
Corporation (the “Company” or “NAC”) and its subsidiaries (the “Subsidiaries”)
when specified performance objectives under their control or influence are
achieved. This is accomplished through a structure containing the following
elements:



  n    Each Participant is assigned an individual incentive target, stated as a
percentage of their base salary midpoint, that establishes the target incentive
compensation Award they may receive under the Plan when performance objectives
are met.     n    The individual target Award is allocated among the following
performance components:



  -   North American Coal (NAC) corporate performance.     -   Bellaire
Corporation cash flow.     -   Business unit results.     -   Individual
achievement.



  n    Percentage weightings are assigned to each component, based on the
Participant’s accountabilities and their impact on each component.     n    One
or more performance objectives will be established at the beginning of the Award
Year for each performance component.     n    A performance range, which defines
the acceptable level of results, from threshold to maximum, is created for each
performance objective.     n    A payout range is defined, which provides for
actual incentive Award payments of up to 150 percent of the incentive target
Award, except to the extent the Committee elects to increase or decrease the
actual pool by up to 10 percent, as described below.     n    A
performance/payout formula combines the two ranges into a matrix that defines
the level of incentive compensation payment that will result from each level of
performance.     n    After audited financials are available, actual Awards will
be calculated based on actual results against the established objectives.    
n    A final individual performance adjustment may be made, within a range of
+10 percent of the calculated Award, based on a judgment of the Participant’s
overall performance.     n    All Awards will be paid in cash, within two and
one-half months after the end of the Award Term.

This Incentive Compensation Plan allows management and the Committee to
establish, in advance, the performance expectations and related incentive
compensation potential that Plan Participants can expect for the Award Year. At
the end of the Award Year, the Plan focuses judgment of the management team’s
performance on predetermined objectives that should produce fairness in the
determination of Awards.

 



--------------------------------------------------------------------------------



 



PLAN STRUCTURE

Individual Incentive Targets

The primary focus of the Plan is the individual incentive compensation target
Award. At the beginning of each Award Term, each Participant is assigned a
target Award, stated as a percentage of the mid-point of base salary, which is
payable under the Plan when all relevant performance objectives are achieved.
The Plan provides for payments above or below the target Award to reflect
acceptable variances from performance objectives.

Performance Goals

The following four sets of performance goals apply for the 2005 Award Term:

Intentionally Omitted

Incentive Award Range

Actual performance results attained probably will not match the established
performance goals exactly. Therefore, the Plan is designed to provide incentive
compensation payouts of up to 150 percent of the target Award if actual results
fall within a predetermined range of acceptable performance.

The Award range is defined as follows:

                  % of     Award Level   Target   Description
Maximum
    150 %   Highest level of incentive paid.
 
           
Target
    100 %   Competitive incentive opportunity for achieving all-important goals.
 
           
Threshold
  25% to 50%   Incentive paid when results meet minimum acceptable standards.
 
           
Below threshold
    0 %   Performance does not merit incentive payment.

Component Weightings

Participants’ potential incentive Awards will be allocated between performance
components based on their individual impact on results. The allocations allow
for Awards to be earned based on the achievement of the performance objectives
over which each Participant has the most control. Weightings will be stated as a
percentage and total 100 percent for each Participant. The weightings will be
established at the beginning of each Award Year to reflect current
organizational accountabilities and the relative importance of the various
performance components. The applicable weightings for the 2005 Award Year are as
follows:

Intentionally Omitted

When there is more than one goal for a performance component, further percentage
weightings may be assigned, within the overall weightings, to reflect the
relative priority of each goal. For example, if the individual component has a
40 percent weighting and there are five individual goals, each individual goal
might be assigned a priority weighting of 20 percent.

 



--------------------------------------------------------------------------------



 



Performance Range

A range of performance acceptable for incentive compensation payment will be
established for each performance objective. For quantitative goals, the range
may be set as a percentage of the objective. For goals that cannot be
quantified, the range will be defined in narrative form.

The following general definitions will apply. The percentage ranges indicated
are only guidelines; specific percentage ranges or narrative descriptions will
be determined for each goal based on the definitions.

                  Performance     Performance   Percentage     Level   Guideline
  Definition
Threshold
    75 %   Minimum acceptable results justifying payment of incentives.
 
           
Objective
    100 %   Results meet high performance demands justifying fully competitive
rewards.
 
           
Maximum
    125 %   Highest foreseeable level of performance.

     Performance/Payout Formula

     Combining the performance and payout ranges yields a performance/payout
formula as in the following example:

                                  Performance   Definition     Results     Award
Levels     Payout  
Threshold
  Minimum     75 %   Threshold     50 %
 
                               
Objective
  On plan     100 %   Target     100 %
 
                               
Maximum
  Exceeding expectations     125 %   Maximum     150 %

This formula is applied separately to the results of each established
performance element to determine the incentive amount earned in accordance with
assigned weightings. Performance that falls between the defined levels would
result in proportionally adjusted payouts, which may be calculated
mathematically or determined judgmentally.

Corporate Performance Threshold

Notwithstanding any provision of the Plan to the contrary, no incentive
compensation Awards will be earned under the Plan in any Award Year unless the
threshold level of the corporate performance component is achieved. Once the
corporate performance threshold is attained, each performance objective is
separate and distinct. This means that partial Awards can be earned for the
attainment of one performance objective even if another is not sufficient to
generate a payout.

 



--------------------------------------------------------------------------------



 



Individual Adjustment Factor

Each individual Award, as calculated above, may be adjusted upward or downward
by as much as 10 percent of the total Award, based on management’s perceptions
of each individual’s overall performance.

Partial Awards

Executives who are hired or promoted during an Award Year to positions eligible
for participation in the Plan may be included in the Plan on a prorata basis (as
determined by the Committee, in its sole discretion). Unless otherwise
determined by the Committee, a Participant must be employed by an Employer on
December 31 of the Award Term in order to be entitled to receive an Award
hereunder.

Committee Discretion

It is the intent of the Plan that the total incentive compensation, as
determined above, will be the final total corporate incentive compensation to be
paid under the Plan. However, the Committee, in its sole discretion, may
increase or decrease, by up to 10 percent, the total incentive compensation
Award pool or may approve incentive compensation Award payments where normally
there would be no payment, due to corporate performance which is below the
criteria established for the Award Year.

This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted or paid
under this Plan, to adopt, amend and rescind general and special rules and
regulations for its administration, and to make all other determinations
necessary or advisable for the administration of this Plan. A majority of the
Committee shall constitute a quorum, and the action of members of the Committee
present at any meeting at which a quorum is present or acts unanimously approved
in writing, shall be the act of the Committee. All acts and decisions of the
Committee with respect to any questions arising in connection with the
administration and interpretation of this Plan, including the severability of
any or all of the provisions hereof, shall be conclusive, final and binding upon
the Employers and all present and former Participants and employees and their
respective descendants, successors and assigns. No member of the Committee shall
be liable for any such act or decision made in good faith.

PAYMENT DATE/TAXES

     Promptly following the Committee’s approval of the final Awards, the
Company shall pay the amount of such Awards to the Participants in cash, subject
to all withholdings and deductions described in the following sentence;
provided, however, that (i) no Award shall be payable to a Participant except as
determined by the Committee and (ii) in no event shall the Awards be paid later
than two and one-half months after the close of the Award Term. Any Award paid
to a Participant under this Plan shall be subject to all applicable federal,
state and local income tax, social security and other standard withholdings and
deductions.

DEFINITIONS

     (a) “Award” means cash paid to a Participant under the Plan for the Award
Term in an amount determined in accordance with the Plan.

     (b) “Award Term” means the period from January 1, 2005 through December 31,
2005.

 



--------------------------------------------------------------------------------



 



     (c) “Employer” means the Company and the Subsidiaries.

     (d) “Participant” means any person who is classified by an Employer as a
salaried employee, who in the judgment of the Committee occupies a key position
in which his efforts may significantly contribute to the profits or growth of
the Employers; provided, however, that the Committee may select any employee who
is expected to contribute, or who has contributed, significantly to the
Employers’ profitability to participate in the Plan and receive an Award
hereunder; and further provided, however, that following the end of the Award
Term the Committee may make one or more discretionary Awards to employees of the
Employers who were not previously designated as Participants. Directors of the
Company who are also employees of the Employers are eligible to participate in
the Plan. The Committee shall have the power to add Participants at any later
date in the Award Term if individuals subsequently become eligible to
participate in the Plan. Each Participant shall be notified that he is eligible
to receive an Award and the amount of his target Award. If a Participant
receives a change in salary midpoint, such Participant shall be notified of any
resulting change in his target Award.

GENERAL PLAN PROVISIONS

     (a) No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of an
Employer, or shall in any way affect the right and power of the Employer to
Terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Employer might have done if this Plan
had not been adopted.

     (b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Texas.

     (c) Miscellaneous. Headings are given to the sections of this Plan solely
as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of this Plan or any provisions thereof. The use of the
masculine gender shall also include within its meaning the feminine. The use of
the singular shall also include within its meaning the plural, and vice versa.

     (d) American Jobs Creation Act. It is intended that this Plan be exempt
from the requirements of Section 409A of the Internal Revenue Code, as enacted
by the American Jobs Creation Act.

     (e) Limitation on Rights of Participants; No trust. No trust has been
created by the Employers for the payment of Awards granted under this Plan; nor
have the Participants been granted any lien on any assets of the Employers to
secure payment of such benefits. This Plan represents only an unfunded,
unsecured promise to pay by the Participant’s Employer and a Participant
hereunder is a mere unsecured creditor of his Employer.

     (f) Payment to Guardian. If an Award is payable to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Company and the
Subsidiaries from all liability with respect to such Award.

     (g) Effective Date. This Plan shall become effective as of January 1, 2005.

2005 PERFORMANCE TARGETS

     The performance targets for the Plan are attached as an Addendum to this
document.

 